Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Advisory Action Continued
Applicant’s amendment filed on December 6, 2021 has not been entered.


Continuation of 3. NOTE:  Applicant has extensively amended instant claim 1. Applicant has added new claims 55-59.

In particular, Applicant has extensively amended claim 1 to recite:
	“wherein the substrate sample contains one or more substrates for the enzyme, and wherein the reaction mixture comprises one or more reaction products formed by the enzyme acting upon the one or more substrates” in lines 6-8;
	“and the one or more reaction products comprise a reactive group selected from the group consisting of an azide, an alkyne, an aldehyde, and a ketone” in lines 10-11; and
	“the coupling comprises a reaction between the reactive group selected from the group consisting of the azide, the alkyne, the aldehyde, and the ketone of the one or more substrates reaction products and the hydrophobic mass probe” in lines 14-16;
	“mass spectrometry surface of a nanostructure-initiator mass spectrometry (NIMS)” in lines 17-18;
	“retained on the hydrophobic mass spectrometry surface via the interaction between the hydrophobic mass probe and the hydrophobic mass spectrometry surface” in lines 20-22.


	New claims 55-59 have been added.



considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on December 6, 2021 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because: Applicants’ arguments rely upon, and are directed to, the proposed amendments. As the claims' amendment has not been entered, Applicants’ arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.


Response to arguments as they relate to the rejection of the claims filed on July 26, 2021.
Maintained Objections/Rejections
Claim Rejections - 35 USC§ 102
The rejection of claims 1, 3, 15, 19 and 52 is maintained under 35 U.S.C. 102(b) as being anticipated by Hseih-Wilson et al. (US Patent No. 7842517, issued November 30, 2010) as evidenced by Agarwal et al. (Proceedings of the Nation Academy of Sciences (PNAS), 2012, 110(1), 46-51); and Haugland et al. (Methods in Molecular Biology, McMahon ed., 2008, 418, 13-23); and Guzzetta (IonSource, 2001, 1-9); and Hansen et al. (Molecular & Cellular Proteomics 2.5, 2003, 299-314); and Hycult Biotech (Hycult Biotech, 2010, 1-4).
Regarding claims 1, 3, 15, 19 and 52, Hseih-Wilson et al. teach methods and compositions for the rapid and sensitive detection of post-translationally modified proteins, and particularly of those with post-translational glycosylations, wherein the method can be used to detect O-GlcNAc posttranslational modification on proteins on which such modifications were undetectable using other techniques, such that the method exploits the ability of an engineered mutant of -1,4-galactosyl-transferase (interpreted as an enzyme) to selectively transfer an unnatural ketone functionality onto O-GlcNAc glycosylated proteins (interpreted as a substrate, and the ketone as the reactive group), where once transferred, the ketone moiety serves as a versatile handle for the attachment of biotin (interpreted as a hydrophobic mass probe), thereby enabling detection of the modified protein, wherein the method can be used for the detection of certain disease states such as cancer, Alzheimer’s disease, neurodegeneration, cardiovascular disease, and diabetes (corresponding to enzyme with unknown activity for the substrate; substrate; substrate comprises a ketone reactive group; forming reaction products; biotin as the hydrophobic mass probe; capable of being applied to a hydrophobic mass spectrometry surface; and capable of permeating a cell, claims 1a and 52) (Abstract), wherein biotin is a small hydrophobic molecule as evidenced by Haugland et al. (Introduction, lines 4-5). Hseih-Wilson et al. teach in Figure 20A1, the mass spectrum of GlcNAc-ketone-biotin+3 (interpreted as detecting the presence of the enzyme in the sample by analyzing the tagged reaction product by mass spectrometry, claims 1b) (Figure 21A1). Hseih-Wilson et al. teach in Figure 21, a chemoselective strategy for identifying O-GlcNAc-glycosylated proteins from cellular lysates (corresponding to sample is a cell lysate; and comprising an aldehyde or a ketone, claims 1a and 3) (col 7, lines 6-7; and Fig. 21), wherein it is known that proteins comprise aldehydes and ketones, wherein the reactive carbonyl groups are typically conjugated with alpha-effect nucleophiles to generate hydrazones and oximes as evidenced by Agarwal et al. (Abstract, lines 1-5). Hseih-Wilson et al. teach (a) contacting the protein with a labeling agent capable of reacting with the pendant moiety in the presence of an enzyme (interpreted as incubating, an enzyme interacting with the substrate, and coupling with a mass probe), wherein the labeling agent comprises a chemical handle; (b) reacting the chemical handle with a detection agent; and (c) detecting the detection agent, wherein the chemical handle is selected from the group consisting of carbonyl group, azide group, alkyne group, and olefin group and the detection agent comprises a reactive group selected from the group consisting of hydrazide, a semi-carbazide, thio-semicarbazide, carbonyl-hydrazide, sulfonyl-hydrazide, and amino oxy group (corresponding to a reactive group; reaction product; coupling reaction products to a mass probe comprising an azide of alkyne; and click chemistry, claims 1 and 19) (col 1, lines 63-67; and col 3, lines 40-49). Hseih-Wilson et al. teach that native or mutated glycosyltransferase can be employed to transfer a monosaccharide labeling agent containing an azide chemical handle or an alkyne chemical handle onto the O-GlcNAc pendent moiety such that once incorporated, the azide or alkyne chemical handle on the saccharide labeling agent can then be modified by, for example, Huisgen[3+2]cycloaddition reactions in the presence of a catalytic amount of copper; and the Huisgen 1,3-dipolar cycloaddition of azides and acetylenes to give 1,2,3,-triazoles, also called “click chemistry”, such that the labeling agent can be modified with extremely high selectivity, at room temperature in aqueous conditions with excellent regioselectively (interpreted as a interpreting click chemistry reaction as applying tagged reaction products to a hydrophobic mass surfaced; triazole; mass probe comprises an azide or alkyne; and inherently capable of permeating into a cell, claims 1b, 1c 15, 19 and 52) (col 10, lines 40-47 and 60-67; and col 11, lines 1-5). Hseih-Wilson et al. teach the detection agent can be detectable through various detection means, such as mass spectrometry, radioactivity, chemiluminescence, and fluorescence (corresponding to detecting tagged reaction products by mass spectrometry, claim 1c) (col 11, lines 60-62). Hseih-Wilson et al. teach in Figure 14, (A) captured proteins from HeLa cell lysates following labeling (interpreted as tagged reaction products), and (B) labeled lysates (interpreted as tagged reaction products) prior to (input) or following (capture) affinity capture as probed by Western blotting (corresponding to a sample comprises cell lysate; interpreting labeled lysates and capture proteins as coupling one or more reaction products with a mass probe; and interpreting Western blot and affinity capture as applying one or more tagged reaction products to a hydrophobic mass spectrometry surface, claim 1a and 1c) (col 6, lines 33-38; and Fig. 14), wherein protein binding in Western blotting is based upon hydrophobic interactions; as well as, charged interactions between the membrane and protein as evidenced by Hycult Biotech (pg. 2, second full paragraph). Hseih-Wilson et al. teach a MALDI-TOF spectrum of CREB tryptic peptides prior to avidin chromatography, and following avidin affinity capture of CREB peptides (interpreted as a mass spectrometry surface) (col 6, lines 45-49; and Figure 17); Hseih-Wilson et al. teach the identification of labeled modified peptides (interpreted as capable of permeating a cell, claim 52) (col 6, lines 63-67; and Figures 19 and 20). Hsieh-Wilson et al. teach that typical linkages obtained by reacting the aldehyde or ketone chemical handles with certain reactive groups produce products such as an oxime, or a hydrozone (interpreted as coupling one or more reaction products with a mass probe; and applying tagged reaction products to a hydrophobic surface, claim 1) (col 10, lines 16-25). Hseih-Wilson et al. teach that Figure 6 show reverse phase LC-MS analysis of O-GlcNAc peptide labeling reactions at (A) time 0, and (B) 6 hours after the addition of 1 and Y289L GalT, (C) 8 hours after aminooxy biotin addition, wherein Trace D shows aminooxy biotin in the absence of 1, Y289L GalT and O-GlcNAc peptide (interpreting biotin and GalT as mass probes), such that A and B represent based peaks chromatographs, and C and D represent the extracted ion chromatograms; and that Figure 7 shows electrospray ionization mass spectra of the peaks in Figure 6, wherein LC flow rate is maintained at 190 microliters/min with gradient of buffer (A) comprising 2% ACN in aqueous AcOH, and buffer (B) comprising 90% ACN in aqueous AcOH (interpreting carrying out LC-MS as applying the one or more tagged reaction products to a hydrophobic mass spectrometry surface; interpreting the aqueous mobile phases as one or more aqueous washes; and the LC traces as indicating retaining tagged reaction products on the hydrophobic MS surface, claim 1) (col 6, lines 3-11; col 20, lines 41-54; and Figures 6 and 7); wherein it is known that the stationary phase is and LC-MS column is made up of hydrophobic alkyl chains that interact with the analyte as evidenced by Guzzetta (pg. 3, last full paragraph, lines 1-2; and col 30, lines 34-40); and where it is known that reverse-phase LC uses hydrophobic or non-polar stationary phase, and a hydrophilic or polar mobile phase as evidenced by Boone et al. (pg. 2, first partial paragraph, lines 3-4). Hseih-Wilson et al. teach that a portion of each sample from trypsin digestion was subjected to avidin affinity chromatography, performed as  described by the manufacturer except that the volume of washes was doubled, eluted peptides were partially dried, and analyzed by MALD-TOF MS such that for the analysis, peptide samples were concentrated on C18 zip tips and combined with the MALDI matrix (interpreted as applying to a hydrophobic mass surface) in acetonitrile and TFA in water (interpreting carrying out avidin affinity chromatography on an affinity column as applying the one or more tagged reaction products to a hydrophobic mass spectrometry surface; interpreting the water mobile phases of chromatography as one or more aqueous washes; eluting peptides as indicating that they are retained on the surface following one or more washes; and interpreting MALDI-TOF as detecting by MS, claim 1) (col 30, lines 27-40); wherein it is known that avidin affinity chromatography is carried out on an avidin cartridge, samples are loaded, the column is washed in 100 mM NH4HCO3, then washed using 10% methanol and water (interpreting washes as aqueous washes); fractions are passed through the column one at a time; and Hansen et al. (pg. 301, col 2, last full paragraph).
Hseih-Wilson et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed December 6, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Hseih-Wilson et al. do not teach detecting the presence of the enzyme in the sample suspected to comprise an enzyme by analyzing at least one or more tagged reaction products because an LC-MS combines LC with MS and analyzes separated, individual components (Applicant Remarks, pg. 7, first partial paragraph; and pg. 8, first partial paragraph, lines 1-9); and (b) Hseih-Wilson et al. do not teach a mass spectrometry surface because an HPLC column is not a mass spectrometry surface (Applicant Remarks, pg. 8; first full paragraph, lines 11-14).
Regarding (a), Applicant’s assertion that Hseih-Wilson et al. do not teach detecting the presence of the enzyme in the sample suspected to comprise an enzyme by analyzing at least one or more tagged reaction products, is not found persuasive. Hsieh-Wilson et al. teach detecting post-translationally modified proteins including tagged O-GlcNAc peptides by MS/MS (col 7, lines 20-28; and Figures 21-24). Thus, Hseih-Wilson et al. teach all of the limitations of the claims.
Regarding (b), Applicant’s assertion that LC column of the LC-MS taught by Hseih-Wilson et al. is not a mass spectrometry surface, is not found persuasive. The Examiner notes that instant claim 1 does not recite any specific mass spectrometry surface, such that the hydrophobic liquid chromatography column associated with the mass spectrometer is encompassed by the broad recitation of a ‘mass spectrometry surface’. Moreover, Hseih-Wilson et al. teach trypsin digestion followed by MALDI-TOF analysis (interpreted as a mass spectrometry surface), wherein Figure 14 illustrates captured proteins from HeLa cell lysates following labeling, and labeled lysates prior to, or following affinity capture; while Figure 17 illustrates a spectrum of CREB tryptic peptides prior to avidin chromatography, and following avidin affinity capture of CREB peptides (interpreted as a mass spectrometry surface) (col 6, lines 45-49; and Figure 17), wherein it is known that MALDI-TOF target surfaces comprise a substrate having matrix  Becker (US7019288) (col 1, lines 54-56; and col 8, lines 24-25). Thus, Hseih-Wilson et al. teach all of the limitations of the claims. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 15, 19, and 52 is maintained under 35 U.S.C. 103(a) as being unpatentable over Northen et al. (PNAS, 2008, 105(10), 3678-3683; and Supplemental Information, 2008, 1-10; of record) in view of Hseih-Wilson et al. (US Patent No. 7842517, issued November 30, 2010; of record) as evidenced by Singh et al. et al. (US Patent Application Publication No. 20100015717, published January 21, 2010; of record); and Agarwal et al. (Proceedings of the Nation Academy of Sciences (PNAS), 2012, 110(1), 46-51; of record); and Haugland et al. (Methods in Molecular Biology, McMahon ed., 2008, 418, 13-23); and Aryal (Microbe Notes, 2021, 1-15); Guzzetta (IonSource, 2001, 1-9); and Hansen et al. (Molecular & Cellular Proteomics 2.5, 2003, 299-314); and Hycult Biotech (Hycult Biotech, 2010, 1-4).
Regarding claims 1, 3, 15, 19 and 52, Northen et al. teach a Nanostructure-initiator Mass Spectrometry (NIMS) enzymatic (Nimzyme) assay in which enzyme substrates are immobilized on the mass spectrometry surface by using fluorous-phase interactions (mass spectrometry, claim 1) (Abstract, lines 1-4). Northen et al. teach that the Nimzyme assay uses the fluorous liquid-coated surface of NIMS for non-covalent attachment of enzyme substrates by means of a fluorous tag (interpreted as coupling reaction products with a mass probe; and applying the tagged reaction products to a hydrophobic mass spectrometry surface, claim 1) (pg. 3678, col 1, first full paragraph, lines 5-8), wherein it is known that proteins can be enzymatically digested before or after being labeled with mass tags as evidenced by Singh et al. (paragraphs [0017], lines 1-3; and [0058]) (corresponding to incubating the substrate with an enzyme; and coupling the products of step (a) with a mass probe). Northen et al. teach fluorous-tagged metabolites on the NIMS surface for "on-chip" enzymatic assays by using one model carbohydrate substrate, lactose, which allows detection of -1,4-galactosidase hydrolysis activity and modification by -2,3-sialytransferase (interpreted as substrates that comprise an aldehyde or ketone prior to enzyme incubation; reaction products comprising a hydrophobic tag, and Nimzyme assay is suitable for the analysis of complex biological samples because essentially all cellular materials can be washed off the surface after the reaction, while the fluorous-tagged substrate and products are retained, thus, reducing signal suppression effects (corresponding to substrate sample; interpreting carbohydrates to comprise aldehydes and ketones; lactose is a substrate that comprises a free aldehyde; enzyme sample; tagged reaction products; enzyme sample; and one or more reaction products are retained on the mass spectrometry surface following one or more washes, claim 1) (pg. 3679, col 1, first full paragraph), wherein carbohydrates including lactose are known to possess a free aldehyde or ketone group as evidenced by Aryal (pg. 5, First partial paragraph; and first full paragraph). Northen et al. teach the Nimzyme assay on E. coli and environmental sample lysates, wherein agar plates containing ampicillin were spread with IPTG and 5-bromo-4-chloro-3-indolyl--D-galactopyranoside (X-gal) and incubated for 20 minutes, wherein cryogenic E. coli stocks were scraped and streaked onto plates, incubated and inspected for -galactosidase activity (blue) or lack of activity (white) (corresponding to incubating a substrate sample with an enzyme sample to form a reaction mixture; reaction products; detecting enzymatic activity; and analyzing reaction products) (pg. 3682, col 2, third full paragraph, lines 1-10). Northen et al. teach that inhibition of galactosidase activity was studied in microbial community lysates (interpreted as cell lysates), such that it was found that deoxygalactonojirimycin has a stronger inhibitory effect than phenylethyl--D-thiogalactopyranoside, wherein direct analysis of complex mixtures is carried out using mass spectrometry (corresponding to a cell lysate, claim 1a) (pg. 3681, col 1, last full paragraph; pg. 3681, col 1, Figure 6; and pg. 3682, col 1, third full paragraph). Northen et al. teach that N,N'-diisopropylcarbodiimide and 1-hydroxybenzo-triazole were added to a stirred solution of compound 2 and Fmoc-Arg(Pbf)-OH (interpreted as the mass tag and hydroxylamine) in OMA and room temperature and the reaction stirred overnight (corresponding to wherein the mass tag is coupled to the reaction product via a triazole moiety, claim 15) (Supplemental Information, pg. 4, first full paragraph, lines 1-3). Northen et al. teach that to form compound 6, a stirred solution of 3,3,4,4,5,5,6,6,7,7,8,8,9,9, 10,10-heptadecafluoro-1-decanol and DSC in methylene chloride was added triethylamine (interpreted as forming an O-hydroxylamine) and the reaction mixture stirred overnight, wherein compound 7 was compound 5 and compound 6 (corresponding to an O-hydroxylamine, claim 19) (Supplemental Information, pg. 4, last full paragraph; and pg. 4, last partial paragraph). Northen et al. teach the use of the Nimzyme assay to screen for activity prior to culturing/sequencing can increase the efficiency of bioprospecting efforts (pg. 3682, col 1, third full paragraph, lines 5-7).
	Northen et al. do not specifically exemplify one or more substrates comprising an azide or alkyne, (instant claim 1, in part).
Regarding claim 1 (in part), Hseih-Wilson et al. teach methods and compositions for the rapid and sensitive detection of post-translationally modified proteins, and particularly of those with post-translational glycosylations, wherein the method can be used to detect O-GlcNAc posttranslational modification on proteins on which such modifications were undetectable using other techniques, such that the method exploits the ability of an engineered mutant of -1,4-galactosyltransferase (interpreted as an enzyme) to selectively transfer an unnatural ketone functionality onto O-GlcNAc glycosylated proteins (interpreted as a substrate), where once transferred, the ketone moiety serves as a versatile handle for the attachment of biotin, thereby enabling detection of the modified protein, wherein the method can be used for the detection of certain disease states such as cancer, Alzheimer’s disease, neurodegeneration, cardiovascular disease, and diabetes (corresponding to enzyme with unknown activity for the substrate; substrate; substrate comprises a ketone; and capable of permeating a cell, claims 1a and 52) (Abstract). Hseih-Wilson et al. teach in Figure 21, a chemoselective strategy for identifying O-GlcNAc-glycosylated proteins from cellular lysates (corresponding to sample is a cell lysate, claim 1a) (col 7, lines 6-7; and Fig. 21), wherein it is known that proteins comprise aldehydes and ketones, wherein the reactive carbonyl groups are typically conjugated with alpha-effect nucleophiles to generate hydrazones and oximes as evidenced by Agarwal et al. (Abstract, lines 1-5). Hseih-Wilson et al. teach (a) contacting the protein with a labeling agent capable of reacting with the pendant moiety in the presence of an enzyme (interpreted as incubating, an enzyme interacting with the substrate, and coupling with a mass probe), wherein the labeling agent comprises a chemical handle; (b) reacting the chemical handle with a detection agent; and (c) detecting the detection agent, wherein the chemical handle is selected from the group consisting of carbonyl group, azide group, alkyne group, and olefin group and the detection agent comprises a reactive group selected from the group consisting of hydrazide, a semi-carbazide, thio-semicarbazide, carbonyl-hydrazide, sulfonyl-hydrazide, and amino oxy group (corresponding to incubating; reaction product; coupling reaction products to a mass probe comprising an azide of alkyne; and click chemistry, claim 1) (col 1, lines 63-67; and col 3, lines 40-49). Hseih-Wilson et al. teach that native or mutated glycosyltransferase can be employed to transfer a monosaccharide labeling agent containing an azide chemical handle or an alkyne chemical handle onto the O-GlcNAc pendent moiety such that once incorporated, the azide or alkyne chemical handle on the saccharide labeling agent can then be modified by, for example, Huisgen[3+2]cycloaddition reactions in the presence of a catalytic amount of copper; and the Huisgen 1,3-dipolar cycloaddition of azides and acetylenes to give 1,2,3,-triazoles, also called “click chemistry”, such that the labeling agent can be modified with extremely high selectivity, at room temperature in aqueous conditions with excellent regioselectively (corresponding to reaction products comprising a reactive group selected from an azide, alkyne, aldehyde or ketone; coupling reaction products to mass probe; azide-alkyne cycloaddition; click chemistry; triazole; and mass probe comprises an azide or alkyne, claim 1) (col 10, lines 40-47 and 60-67; and col 11, lines 1-5). Hseih-Wilson et al. teach the utilization of GalT, -1,4-galactosyl-transferase, or a mutant thereof, to catalyze the transfer of galactose from uridine diphosphate-galactose (UDP-galactose) to terminal GlcNAc groups; or GalT has been mutated to enlarge the binding pocket and to enhance the catalytic activity toward substrates without compromising specificity (col 9, lines 38-46; and col 14, lines 60-63). Hseih-Wilson et al. teach that glycosyltransferases that can be employed in the cells include, but are not limited to, galactotransferases, fucosyltransferases, flucoronyltransferases, sialyltransferases, mannosyl-transferases, and glucoronyltransferases (col 14, lines 44-50). Hsieh-Wilson et al. teach that typical linkages obtained by reacting the aldehyde or ketone chemical handles with reactive groups produce products such as an oxime, or a hydrozone (col 10, lines 16-25). Hseih-Wilson et al. teach that Figure 6 show reverse phase LC-MS analysis of O-GlcNAc peptide labeling reactions at (A) time 0, and (B) 6 hours after the addition of 1 and Y289L GalT, (C) 8 hours after aminooxy biotin addition, wherein Trace D shows aminooxy biotin in the absence of 1, Y289L GalT and O-GlcNAc peptide (interpreting biotin and GalT as mass probes), such that A and B represent based peaks chromatographs, and C and D extracted ion chromatograms; and that Figure 7 shows electrospray ionization mass spectra of the peaks in Figure 6, wherein LC flow rate is maintained at 190 microliters/min with gradient of buffer (A) comprising 2% ACN in aqueous AcOH, and buffer (B) comprising 90% ACN in aqueous AcOH (interpreting carrying out LC-MS as applying the one or more tagged reaction products to a hydrophobic mass spectrometry surface; interpreting the aqueous mobile phases as one or more aqueous washes; and the LC traces as indicating retaining tagged reaction products on the hydrophobic MS surface, claim 1) (col 6, lines 3-11; col 20, lines 41-54; and Figures 6 and 7); wherein it is known that the stationary phase is and LC-MS column is made up of hydrophobic alkyl chains that interact with the analyte as evidenced by Guzzetta (pg. 3, last full paragraph, lines 1-2; and col 30, lines 34-40); and where it is known that reverse-phase LC uses hydrophobic or non-polar stationary phase, and a hydrophilic or polar mobile phase as evidenced by Boone et al. (pg. 2, first partial paragraph, lines 3-4). Hseih-Wilson et al. teach that a portion of each sample from trypsin digestion was subjected to avidin affinity chromatography, performed as  described by the manufacturer except that the volume of washes was doubled, eluted peptides were partially dried, and analyzed by MALD-TOF MS such that for the analysis, peptide samples were concentrated on C18 zip tips and combined with the MALDI matrix (interpreted as applying to a hydrophobic mass surface) in acetonitrile and TFA in water (interpreting carrying out avidin affinity chromatography on an affinity column as applying the one or more tagged reaction products to a hydrophobic mass spectrometry surface; interpreting the water mobile phases as one or more aqueous washes; eluting peptides as indicating that they are retained on the surface following one or more washes; and interpreting MALDI-TOF as detecting by MS, claim 1) (col 30, lines 27-40); wherein it is known that avidin affinity chromatography is carried out on an avidin cartridge, samples are loaded, the column is washed in 100 mM NH4HCO3, then washed using 10% methanol and water (interpreting washes as aqueous washes); fractions are passed through the column one at a time; and labeled peptides are eluted with 0.4% TFA in 30% ACN in water as evidenced by Hansen et al. (pg. 301, col 2, last full paragraph).
	It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting post-translationally modified proteins as exemplified by Hseih-Wilson et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the substrates comprising hydrophobic fluorous tags in the NIMS method of detecting enzymatic activity in sample including crude cell lysates as disclosed by Northen et al. to include a chemical handle such as a carbonyl group, azide group, alkyne group, and olefin group, and a hydrophobic labeling agent that can then be coupled by click chemistry to a detection agent including a detection agent that can be detected by mass spectrometry as taught by Hseih-Wilson et al. with a reasonable expectation of success in modifying a labeling agent with extremely high selectivity and excellent regioselectively at room temperature in aqueous conditions; in detecting post-translationally modified proteins including post-translational glycosylations including sialyltransferases; and/or in analyzing an enzyme or a mutated enzyme for enhanced catalytic activity of the enzyme toward substrates without compromising specificity. Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the reaction products and/or to substitute the hydrophobic tags such as biotin as taught by Hseih-Wilson et al. to include the fluorous tags for use with a NIMS chip surface as exemplified by Northen et al. with a reasonable expectation of success in providing tagged reaction products on a mass spectrometry surface that can be purified by washing off all cellular materials from the chip surface after the reaction; and/or in reducing signal suppression effects from complex biological samples.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed July 26, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Northen does not teach a reaction between the reactive group selected from the group consisting of azide, alkyne, aldehyde and the ketone of the one or more reaction products, and the hydrophobic mass probe (Applicant Remarks, pg. 12, first full paragraph); (b) Northen teaches applying a fluorous tagged substrate to a NIMS surface prior to incubation with enzymes and formation of the reaction product as opposed to “coupling the one or more reaction products of step (a) with a hydrophobic mass probe to form one or more reaction products (Applicant Remarks, pg. 12, last partial paragraph); (c) Applicant disagrees that a person of skill in the art of chemical synthesis would readily understand the unpredictability inherent in chemical synthesis such that one cannot simply modify a chemical reaction to include a chemical handle and would have a reasonable expectation of success (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph); (d) any modification of Northen’s fluorous-tagged substrate to include a chemical handle could interfere or even destroy the high S/N ion detection (Applicant Remarks, pg. 14, last partial paragraph; and pg. 15, first partial paragraph); and (e) Applicant asserts that Northen teaches away from LC-MS in favor of mass spectrometry by discrediting the use of chromatography in conjunction with mass spectrometry (pg. 15, entire page).
Regarding (a), Hseih-Wilson et al. teach that the labeled protein in which the chemical handle is selected from the group consisting of a carbonyl group, azide group, alkyne groups, and olefin group (interpreted as reacting with an azide, alkyne, aldehyde and ketone); that the labeled protein reacts with the chemical handle that is a carbonyl group; and detecting O-GlcNAc posttranslational modification on proteins on which such modifications were undetectable using other techniques, such that the method exploits the ability of an engineered mutant of -1,4-galactosyltransferase to selectively transfer an unnatural ketone functionality onto O-GlcNAc glycosylated proteins, where once transferred, the ketone moiety serves as a versatile handle for the attachment of biotin (interpreted as coupling the reaction products comprising a ketone that reacts with biotin to form a tagged reaction product).
Regarding (b), the courts have held that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a Applicant’s assertion that Northen teaches applying a fluorous-tagged substrate to a NIMS surface prior to incubation with enzymes and formation of the reaction product as opposed to “coupling the one or more reaction products of step (a) with a hydrophobic mass probe to form one or more reaction products, is not found persuasive. Northen et al. teach that the Nimzyme assay uses the fluorous liquid-coated surface of NIMS for non-covalent attachment of enzyme substrates by means of a fluorous tag (interpreted as coupling reaction products with a mass probe; and applying the tagged reaction products to a hydrophobic mass spectrometry surface), wherein it is known that proteins can be enzymatically digested before or after being labeled with mass tags as evidenced by Singh et al. Moreover, since the combined references of Northen et al. and Hseih-Wilson et al. teach all the steps of the claimed processes, the recited order of the steps appears insufficient to distinguish over Northen et al. Accordingly, absent evidence of new or unexpected results stemming from the particularly recited order of steps, the claimed methods would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding (c), MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Moreover, Applicant is reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant’s assertion that a person of skill in the art of chemical synthesis would readily understand the unpredictability inherent in chemical synthesis such that one cannot simply modify a chemical reaction to include a chemical handle and would have a reasonable expectation of success, is unclear, and is not persuasive to the Examiner who is a synthetic organic chemist.
Regarding (d), Applicant’s assertion that any modification of Northen’s fluorous-tagged substrate to include a chemical handle could interfere or even destroy the high S/N ion detection, is not found persuasive. The Examiner asserts that a modification of the fluorous-tagged substrate may not interfere or even destroy the high S/N ion detection because the modification of detection surfaces to include chemical handles including a carbonyl group, azide group, alkyne group, and olefin group, and/or a hydrophobic labeling agent that can then be coupled by click chemistry to a detection agent are well-known in the art. Applicant has provided no evidence that modifying the fluorous-tagged substrate would interfere or destroy the detection. 
Regarding (e), please note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Moreover, a reference teaches away “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken” in the claim. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). A reference that “merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into” the claimed invention does not teach away. Id. Applicant’s assertion that Northen teaches away from LC-MS in favor of mass spectrometry by discrediting the use of chromatography in conjunction with mass spectrometry, is not found persuasive. As an initial matter, it is noted that instant claim 1 recites applying the one or more tagged reaction products to a hydrophobic mass spectrometry surface. Northen et al. teach NIMS; while Hsieh-Wilson et al. teach that the detection agent can be detectable though mass spectrometry including MALDI-TOF (interpreted as broadly encompassing all MS technologies including NIMS). Thus, Applicant’s argument as to why LC-MS may not be a preferred method of analysis is unclear.


	Claims 1, 3, 15, 19, and 52 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/Amy M Bunker/
Primary Examiner, Art Unit 1639